Appeal from a judgment of the Supreme Court, Erie County (Deborah A. Haendiges, J.), rendered December 20, 2013. The judgment convicted defendant, upon his plea of guilty, of attempted strangulation in the second degree and criminal possession of a weapon in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted strangulation in the second degree (Penal Law §§ 110.00, 121.12) and criminal *1722possession of a weapon in the fourth degree (§ 265.01 [2]). Although we agree with defendant that the waiver of the right to appeal does not encompass his challenge to the severity of the sentence (see People v Peterson, 111 AD3d 1412, 1412 [2013]), we nevertheless conclude that the sentence is not unduly harsh or severe.
Present—Peradotto, J.P., Lindley, DeJoseph, Curran and Scudder, JJ.